UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
UNITED STATES OF AMERICA,       :
                                :
                                :          17 CR 688(VM)
          -against-             :             ORDER
                                :
MOISES POLANCO-GONZALEZ,        :
                                :
                 Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     The status conference scheduled for May 7, 2021 is hereby

adjourned to June 25, 2021 at 12:00 p.m. The parties are

directed to use the dial-in number 888-363-4749, with access

code 8392198.

     Counsel for the defendant consents to an exclusion of

the adjourned time from the Speedy Trial Act to June 25, 2021.

(See Dkt. No. 14.) It is hereby ordered that the adjourned

time shall be excluded from speedy trial calculations. This

exclusion is designed to guarantee effectiveness of counsel

and prevent any possible miscarriage of justice. The value of

this exclusion outweighs the best interests of the defendant

and the public to a speedy trial. This order of exclusion of

time is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).

SO ORDERED:

Dated:    New York, New York
          28 April 2021
